

117 HR 721 : Mental Health Services for Students Act of 2021
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 721IN THE SENATE OF THE UNITED STATESMay 13, 2021Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo amend the Public Health Service Act to revise and extend projects relating to children and to provide access to school-based comprehensive mental health programs.1.Short titleThis Act may be cited as the Mental Health Services for Students Act of 2021.2.Amendments to the Public Health Service Act(a)Technical amendmentsThe second part G (relating to services provided through religious organizations) of title V of the Public Health Service Act (42 U.S.C. 290kk et seq.) is amended—(1)by redesignating such part as part J; and(2)by redesignating sections 581 through 584 as sections 596 through 596C, respectively.(b)School-Based mental health and childrenSection 581 of the Public Health Service Act (42 U.S.C. 290hh) (relating to children and violence) is amended to read as follows:581.School-based mental health; children and adolescents(a)In generalThe Secretary, in consultation with the Secretary of Education, shall, through grants, contracts, or cooperative agreements awarded to eligible entities described in subsection (c), provide comprehensive school-based mental health services and supports to assist children in local communities and schools (including schools funded by the Bureau of Indian Education) dealing with traumatic experiences, grief, bereavement, risk of suicide, and violence. Such services and supports shall be—(1)developmentally, linguistically, and culturally appropriate;(2)trauma-informed; and(3)incorporate positive behavioral interventions and supports.(b)ActivitiesGrants, contracts, or cooperative agreements awarded under subsection (a), shall, as appropriate, be used for—(1)implementation of school and community-based mental health programs that—(A)build awareness of individual trauma and the intergenerational, continuum of impacts of trauma on populations;(B)train appropriate staff to identify, and screen for, signs of trauma exposure, mental health disorders, or risk of suicide; and(C)incorporate positive behavioral interventions, family engagement, student treatment, and multigenerational supports to foster the health and development of children, prevent mental health disorders, and ameliorate the impact of trauma;(2)technical assistance to local communities with respect to the development of programs described in paragraph (1);(3)facilitating community partnerships among families, students, law enforcement agencies, education agencies, mental health and substance use disorder service systems, family-based mental health service systems, child welfare agencies, health care providers (including primary care physicians, mental health professionals, and other professionals who specialize in children’s mental health such as child and adolescent psychiatrists), institutions of higher education, faith-based programs, trauma networks, and other community-based systems to address child and adolescent trauma, mental health issues, and violence; and(4)establishing mechanisms for children and adolescents to report incidents of violence or plans by other children, adolescents, or adults to commit violence.(c)Requirements(1)In generalTo be eligible for a grant, contract, or cooperative agreement under subsection (a), an entity shall be a partnership that includes—(A)a State educational agency, as defined in section 8101 of the Elementary and Secondary Education Act of 1965, in coordination with one or more local educational agencies, as defined in section 8101 of the Elementary and Secondary Education Act of 1965, or a consortium of any entities described in subparagraph (B), (C), (D), or (E) of section 8101(30) of such Act; and(B)at least 1 community-based mental health provider, including a public or private mental health entity, health care entity, family-based mental health entity, trauma network, or other community-based entity, as determined by the Secretary (and which may include additional entities such as a human services agency, law enforcement or juvenile justice entity, child welfare agency, agency, an institution of higher education, or another entity, as determined by the Secretary).(2)Compliance with HIPAAAny patient records developed by covered entities through activities under the grant shall meet the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996.(3)Compliance with FERPASection 444 of the General Education Provisions Act (commonly known as the Family Educational Rights and Privacy Act of 1974) shall apply to any entity that is a member of the partnership in the same manner that such section applies to an educational agency or institution (as that term is defined in such section).(d)Geographical distributionThe Secretary shall ensure that grants, contracts, or cooperative agreements under subsection (a) will be distributed equitably among the regions of the country and among urban and rural areas.(e)Duration of awardsWith respect to a grant, contract, or cooperative agreement under subsection (a), the period during which payments under such an award will be made to the recipient shall be 5 years, with options for renewal.(f)Evaluation and measures of outcomes(1)Development of processThe Assistant Secretary shall develop a fiscally appropriate process for evaluating activities carried out under this section. Such process shall include—(A)the development of guidelines for the submission of program data by grant, contract, or cooperative agreement recipients;(B)the development of measures of outcomes (in accordance with paragraph (2)) to be applied by such recipients in evaluating programs carried out under this section; and(C)the submission of annual reports by such recipients concerning the effectiveness of programs carried out under this section.(2)Measures of outcomesThe Assistant Secretary shall develop measures of outcomes to be applied by recipients of assistance under this section to evaluate the effectiveness of programs carried out under this section, including outcomes related to the student, family, and local educational systems supported by this Act.(3)Submission of annual dataAn eligible entity described in subsection (c) that receives a grant, contract, or cooperative agreement under this section shall annually submit to the Assistant Secretary a report that includes data to evaluate the success of the program carried out by the entity based on whether such program is achieving the purposes of the program. Such reports shall utilize the measures of outcomes under paragraph (2) in a reasonable manner to demonstrate the progress of the program in achieving such purposes.(4)Evaluation by assistant secretaryBased on the data submitted under paragraph (3), the Assistant Secretary shall annually submit to Congress a report concerning the results and effectiveness of the programs carried out with assistance received under this section.(5)LimitationAn eligible entity shall use not more than 20 percent of amounts received under a grant under this section to carry out evaluation activities under this subsection.(g)Information and educationThe Secretary shall disseminate best practices based on the findings of the knowledge development and application under this section.(h)Amount of grants and authorization of appropriations(1)Amount of grantsA grant under this section shall be in an amount that is not more than $2,000,000 for each of the first 5 fiscal years following the date of enactment of the Mental Health Services for Students Act of 2021. The Secretary shall determine the amount of each such grant based on the population of children up to age 21 of the area to be served under the grant.(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $130,000,000 for each of fiscal years 2022 through 2025..(c)Conforming amendmentPart G of title V of the Public Health Service Act (42 U.S.C. 290hh et seq.), as amended by subsection (b), is further amended by striking the part designation and heading and inserting the following:GSchool-based mental health.Passed the House of Representatives May 12, 2021.Cheryl L. Johnson,Clerk